DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claim 5 is objected to because of the following informalities:  ‘light bean’ should read ‘light beam’ in Line 6.  Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the to-be-detected object" in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites ‘to-be-detected object’ but it is unclear who or what this is relative to. Is it relative to the device or the user?
Claim 2 recites the limitation "the to-be-detected object" in Lines 3, 5, and 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the to-be-detected object" in Lines 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites ‘each detection result’ and it is unclear what this is meant to refer back to. Examiner suggests amending to recite ‘each detection result of the plurality of detection results’.
Claim 4 recites the limitation "the case" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the distance" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the to-be-detected object" in Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the threshold" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the estimated weight value" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the to-be-detected object" in Lines 4, 7, 8-9, and 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites ‘transmitted by the light transmitter from the light transmitter’ and it is unclear exactly what the intended meaning for this limitation is.
Claim 6 recites the limitation "the to-be-detected object" in Lines -23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the case" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the collected brainwave signal" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the acquiring" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites ‘each detection result’ and it is unclear what this is meant to refer back to. Examiner suggests amending to recite ‘each detection result of the plurality of detection results’.
Claim 13 recites the limitation "the case" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "the estimated weight value" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the case" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the collected brainwave signal" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the acquiring" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites ‘each detection result’ and it is unclear what this is meant to refer back to. Examiner suggests amending to recite ‘each detection result of the plurality of detection results’.
Claim 18 recites the limitation "the case" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites ‘transmitted by the light transmitter from the light transmitter’ and it is unclear exactly what the intended meaning for this limitation is.
Claim 19 recites ‘at one same side’, ‘at two sides’ and ‘at one same side’ and it is unclear exactly what these terms are meant to mean or refer to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhari et al. (US 2005/0022034).
Regarding claim 1, Chaudhari teaches a detection device (10; Abstract), comprising: 

a processing circuit (60) configured to process the collected brainwave signal to acquire brainwave information, and acquire a detection result of the to-be- detected object in accordance with the brainwave information (Paragraph 0018; ‘response signals 75 are input to signal processing algorithms, for example, executing in an interpreter device 60’), 
wherein the brainwave information comprises at least one of olfactory information and gustatory information of the user (Paragraph 0018; ‘olfactory stimuli’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al. (US 2005/0022034) in view of Mills (US 2015/0112161).
Regarding claim 10, Chaudhari teaches a detection method (Abstract), comprising: 
collecting a brainwave signal of a user (Paragraph 0018; EEG) 

wherein the brainwave information comprises at least one of olfactory information and gustatory information of the user (Paragraph 0018; ‘olfactory stimuli’).
Chaudhari is silent specifically on in the case that a distance between the user and a to-be-detected object is smaller than a threshold. This limitation appears to be conditional and thus would limit the entire claim to simply a detection method of the preamble. In the interest of compact prosecution Examiner provides the following:
Mills teaches collecting a brainwave signal of a user in the case that a distance between the user and a to-be-detected object is smaller than a threshold (Paragraphs 0007-0009). It would have been obvious to one of ordinary skill in the art to have modified Chaudhari with Mills because it provides clinical utility (Paragraph 0007 of Mills) and because it would be known to one of ordinary skill in the art that a user would have an odorant detection threshold (Paragraphs 0007-0009 of Mills). 
Regarding claim 15, Chaudhari a non-transitory computer-readable storage medium storing therein a computer program which is executed by a processor so as to implement a detection method (Abstract), comprising 
collecting a brainwave signal of a user (Paragraph 0018; EEG); and 
processing the collected brainwave signal to acquire brainwave information and acquiring a detection result of the to-be-detected object in accordance with the brainwave information (Paragraph 0018; ‘response signals 75 are input to signal processing algorithms, for example, executing in an interpreter device 60’), 
wherein the brainwave information comprises at least one of olfactory information and gustatory information of the user (Paragraph 0018; ‘olfactory stimuli’).

Mills teaches collecting a brainwave signal of a user in the case that a distance between the user and a to-be-detected object is smaller than a threshold (Paragraphs 0007-0009). It would have been obvious to one of ordinary skill in the art to have modified Chaudhari with Mills because it provides clinical utility (Paragraph 0007 of Mills) and because it would be known to one of ordinary skill in the art that a user would have an odorant detection threshold (Paragraphs 0007-0009 of Mills). 
Allowable Subject Matter
Claims 2, 11, and 16 (and subsequently the dependent claims 3-9, 12-13, and 17-21) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791